DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. US Patent Pub. No: 20170132513, hereinafter, “ Yu”.
 	Consider Claim 1, 9, 17 and 19,  Yu teaches a training apparatus comprising: one or more memories; and one or more processors configured to: generate a graph based on a path of an error backward propagation (this is met by at least 0010, 0025,0071 and claims – augmenting a computational graph for each “identified” control flow node, the systems inserts a corresponding node in the backward path); assign an identifier based on the path of the error backward propagation(i.e., identifying the nodes in the backward path - this is met by at least abstract, 0010, 0025,0071  ); and execute the error backward propagation based on the graph and the identifier (executing backward propagation based on the computational graph - this is met by at least abstract, 0010, 0025,0071 ).
 	Consider Claims 2 and 10,  Yu teaches wherein the one or more processors are configured to generate nodes representing the path of the error backward propagation, the nodes corresponding to an input variable, an operation in forward propagation, and an output variable, respectively( this is met by at least 0010, 0025,0071 and claims – augmenting a computational graph…).
 	Consider Claims 3 and 11,  Yu teaches wherein the one or more processors are configured to: determine if there are a plurality of different paths of the error backward propagation, and generate, in response to determining that a plurality of different paths of the error backward propagation exists, a plurality of the graphs indicating respective ones of the plurality of different paths(i.e., see conditionally controlling the flow that causes …this is met by at least 0010, 0025,0071 and claims – augmenting a computational graph.
 	Consider Claims 4 and 12,  Yu teaches wherein the one or more processors are configured to uniquely assign the identifier to one or more nodes for each of graphs having the same path of the error backward propagation (i.e., identifying the “identified” nodes in the computational graph that includes both the forward path and backward path -  this is met by at least 0010, 0025,0071 and claims).
 	Consider Claims 5 and 13,  Yu teaches wherein the one or more processors are configured to assign different identifiers to nodes belonging to graphs having different paths of the error backward propagation(i.e., uniquely identifying the uniquely “identified” nodes in the computational graph that includes both the forward path and backward path -  this is met by at least 0010, 0025,0071 and claims).
 	Consider Claims 6 and 14,  Yu teaches wherein the one or more processors are configured to: execute the error backward propagation for nodes to which the same identifier is assigned; and discard data on the graph to which the identifier is assigned upon completion of the error backward propagation for the identifier (e.g., this is met by the merge control flow node – 0011-0012).
 	Consider Claims 7 and 15,  Yu teaches wherein the one or more processors are configured to: determine if there is a reference relationship between nodes having different identifiers (i.e., as based understood by the Examiner- this is met by determining the relationship of nodes in the graph ); generate, in response to determining that there is a reference relationship between nodes having different identifiers, a node having the reference relationship (i.e., augmenting based on the control flow ); and decide an order of the graph for which the error backward propagation is performed based on the reference relationship (i.e., determining how to augment the computational graph - -  this is met by at least 0010, 0025,0071 and claims ).
 	Consider Claims 8 and 16,  Yu teaches wherein the one or more processors are configured to assign the identifier to each node of the graph based on the path of the error backward propagation in the graph(i.e., determining how to augment the computational graph based on “identified” nodes -   this is met by at least 0010, 0025,0071 and claims ).
 	Consider Claims 18,  Yu teaches wherein the one or more processors are caused to assign the identifier to each node of the graph based on the path of the error backward propagation in the graph (i.e., each “identified” node is identified with a particular identity that may unique to all nodes- e.g., an identified type or category of node is assigned to each node – abstract, oo10 and claims ).
 	 Consider Claim 20,  Yu teaches storing, by the one or more processors, the generated model in one or more memories (e.g., see storing in at least 0081).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        3